TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00099-CR


                                Justin Edward Panus, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 16-2610-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Justin Edward Panus filed a notice of appeal from the district court’s

order denying forensic DNA testing. See Tex. Code Crim. Proc. art. 64.04-.05. No record on the

order denying DNA testing was taken. Panus’s brief was originally due on May 4, 2020, but he

requested and received a lengthy extension of time to file it until November 20, 2020.

               Panus has now filed another motion for extension of time, seeking an additional

sixty days to file his pro se brief because his prison unit has been on quarantine lockdown due to

COVID-19, compounding the difficulty of preparing his brief. We grant the motion and order

Panus to file his pro se brief no later than Tuesday, January 19, 2021. If the brief is not filed by

that date, the appeal may be submitted on the record alone. See Tex. R. App. P. 38.8(b)(4).

               It is ordered on December 15, 2020.



Before Chief Justice Rose, Justices Baker and Kelly